Citation Nr: 1813801	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-45 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active service from December 1969 to March 1971, to include service in the Republic of Vietnam (RVN).  He died in May 2014.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board notes that the appellant submitted further medical evidence in July 2017.  The AOJ did not readjudicate the appeal after that submission nor was a supplemental statement of the case issued.  However, as the finding below is a full grant of the benefits sought on appeal, there is no prejudice to the appellant and no bar to proceeding with the appeal. 

The issue of entitlement to service connection for prostate cancer has been raised by the record in a February 2014 statement, prior to the Veteran's death, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran served in RVN from late 1969 to late 1970. 

2.  The Veteran died in May 2014 at the age of 65.  According to a copy of the Certificate of Death, the immediate cause of death was listed as pancreatic cancer.

3.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, diabetes mellitus type II (DMII), bilateral nonproliferative diabetic retinopathy, and erectile dysfunction.  

4.  Service-connected DMII substantially or materially contributed to the Veteran's death. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1310, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

In adjudicating a claim, the Board determines whether the weight of the evidence supports the claim or, whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran died in May 2014 at the age of 65.  His immediate cause of death was listed as pancreatic cancer.  There were no other significant conditions listed as contributing to his death.

A review of the medical evidence shows that the Veteran had a past medical history of DMII for which he was service connected, as a result of herbicide exposure.  He was also service-connected for bilateral nonproliferative diabetic retinopathy and erectile dysfunction as secondary to his DMII.  At the time of his death, he was in receipt of a 20 percent rating for DMII, a 10 percent rating for retinopathy, and a noncompensable rating for erectile dysfunction.  

Initially, in relating his cause of death to his service, the Veteran's service treatment records (STRs) do not show treatment of or diagnosis for pancreatic cancer while in active service.  This disorder was not shown until decades after his separation from active service.  Furthermore, while he had almost a full year of service in RVN and herbicide exposure is conceded, pancreatic cancer is not recognized as a disorder that is caused as due to herbicide exposure under the Agent Orange Act of 1991.  Therefore, pancreatic cancer which caused his death is not directly or presumptively related to his service.

The appellant's primary contention is that the Veteran's service-connected DMII was a contributing factor which was aggravated his pancreatic cancer, which in turn hastened his death.  Therefore, the threshold question is whether his service-connected DMII is causally related to his death.  While the appellant, as a lay person, is competent to report what comes to her through her senses, she is not competent to provide a complex medical opinion, such as what caused the Veteran's death.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, her opinion alone is insufficient to establish a relationship between DMII and his death.  

From a medical perspective, the evidence is in conflict.  On one hand, in a December 2014 VA opinion, the reviewing physician opined that the Veteran's death was less likely than not proximately due to or the result of his DMII.  The clinician cited his review of the record and a lack of awareness of any medical consensus that DMII would predispose the development of pancreatic cancer.  No further rationale was provided. 

On the other hand, in a July 2017 private evaluation, a physician specializing in internal medicine, oncology and hematology opined that it was more likely than not that the Veteran's pancreatic cancer was aggravated beyond its normal progression by his DMII.  He reasoned that there was a known medical association between DMII and pancreatic cancer, citing many different medical articles.  The clinician stated that up to 80 percent of patients with pancreatic cancer also have diabetes, and that recent studies supported the conclusion that diabetes increased the risk of death for pancreatic cancer patients.  Further, Metformin, a treatment for diabetes, was shown to prolong survival and decrease the risk of death in patients with pancreatic malignancy.  

Finally, the clinician stated that if patients with controlled diabetes saw decreased risks of death, it followed that the diseases are clinically related and that the Veteran's DMII aggravated his pancreatic cancer beyond its natural progression.  He then cited a medical note from April 2014, about a month preceding the Veteran's death, which indicated that his DMII was active and of high concern as medication was not properly controlling it. The clinician also stated that when the Veteran's cancer was found, he presented with metastatic disease, making it almost certain that his pancreatic cancer had been steadily progressing over a significant number of years.  In support, the clinician cited studies which stated that pancreatic tumors were not aggressive cancers, but rather, they grew slowly taking an average of 21 years to become fatal.  

As such, there are two conflicting medical opinions of record with respect to the cause of the Veteran's death.  The December 2014 VA opinion provided little rationale.  The December 2014 reviewer did not cite to specific medical literature and rested his opinion solely on that fact that he was unaware of any medical consensus that DMII and pancreatic cancer were interrelated.

By contrast, the July 2017 private opinion reflected that the examiner thoroughly reviewed and discussed the Veteran's records.  Further, vast amounts of medical literature were cited in the attached bibliography.  The July 2017 private opinion was based on accurate factual background with findings supported by the evidence of record, medical literature, and a thorough accompanying rationale.  

Therefore, resolving reasonable doubt in favor the appellant's favor, the evidence sufficiently shows that the Veteran's service-connected DMII substantially or materially contributed to his death.  As such, the appeal is granted.   

Finally, the appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

 Service connection for the cause of the Veteran's death is granted. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


